Dykman, J.
The defendant in this action procured the issuance of a search warrant and the officer made a search of the plaintiff’s house in pursuance of its mandate, and this action was brought to recover damages for the entry upon the premises upon the theory that it was not justified by the process and therefore wrongful.
Upon the trial the affidavit upon which the search warrant was issued and the warrant were introduced in evidence and found to he defective and insufficient, and the trial judge decided that they were so, and that the affidavit failed to state facts sufficient to justify the issuance of the warrant, and that both were void.
The defendant was thus left before the jury as a naked trespasser, and a verdict was rendered for the plaintiff for two hundred and fifty dollars.
No error was committed upon the trial, and we cannot say the verdict was excessive.
The judgment and order denying a new trial should be affirmed.
Barnard, P. J., and Pratt, J., concur.